Appeal by the defendant from an order of the County Court, Suffolk County (Ohlig, J.), dated March 8, 2004, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s determination to designate the defendant a level three sex offender in accordance with the risk assessment instrument was supported by clear and convincing evi*636dence. Thus, it should not be disturbed (see Correction Law § 168-n [3]; People v Baylor, 19 AD3d 467 [2005], lv denied 5 NY3d 710 [2005]; People v Masters, 19 AD3d 387 [2005]; People v Williams, 19 AD3d 388 [2005], lv denied 5 NY3d 713 [2005]; People v Villanueva, 13 AD3d 431 [2004]; People v Dong V. Dao, 9 AD3d 401, 401-402 [2004]; People v Hampton, 300 AD2d 641 [2002]). Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.